Case 1:19-cv-00005-MSM-PAS Document 79 Filed 03/02/21 Page 1 of 2 PageID #: 1080




                      UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND

    DOLORES CEPEDA

          VS                                      CA: 19-cv-0005-MSM-PAS

    FAY SERVICING, LLC
    BANK OF AMERICA, N.A.
    WILMINGTON TRUST, NATIONAL ASSOCIATION AS
    TRUSTEE SOLELY FOR MFRA TRUST 2014-2

                              NOTICE OF APPEAL

     Notice is hereby given that Dolores Cepeda, the Plaintiff in the above-

    referenced matter, hereby appeals to the United States Court of Appeals for

    the First Circuit from the 2 Orders-Re; Summary Judgment and the Motion

    to Dismiss entered in this action of February 1, 2021.

                                                        Respectfully submitted

                                                        /s/ John B. Ennis
                                                        John B. Ennis
    JOHN B. ENNIS                                       Signature
    Name
    # 2135                                              March 2, 2021
    Bar Number                                          Date
    John B. Ennis, Esq.                                 (401)943-9230
    Firm                                                Telephone Number
    1200 Reservoir Avenue                               (401)679-0035
    Address                                             Fax Number
    Cranston, RI 02920                                  Jbelaw75@gmail.com
    City, State Zip Code                                E-Mail Address




                                          1
Case 1:19-cv-00005-MSM-PAS Document 79 Filed 03/02/21 Page 2 of 2 PageID #: 1081




                                       2
